MacKINNON, Circuit Judge,
with whom
TAMM, ROBB and WILKEY, Circuit Judges,
join, dissenting:
The majority expresses its approval of the Board’s interpretation of section 8(b)(1)(B)1 as set out in Oakland Mailers and its progeny. In Oakland Mailers the Board held illegal union actions which “were designed to change the (employer’s) representatives from persons representing the viewpoint of management to persons responsive or subservient to (the union’s) will.” 2 In reaching the conclusion that the union’s imposition of discipline on supervisors because of the manner in which they interpreted and applied the collective bargaining agreement violated section 8(b)(1)(B), the Labor Board noted:
In enacting Section 8(b)(1)(B) Congress sought to prevent the very evil involved herein — union interference with an employer’s control over its own representatives. That [the union] may have sought the substitution of attitudes rather than persons, and may have exerted its pressure upon the [employer] by indirect rather than direct means, cannot alter the ultimate fact that pressure was exerted here for the purpose of interfering *303with the [employer’s] control over its representatives. Realistically, the Employer would have to replace its foremen or face de facto nonrepresentation by them.3
Thus, there is unanimous agreement on this court that section 8(b)(1)(B) prohibits union discipline of supervisory-personnel for acts performed by them in the course of their supervisory or managerial duties. However, there is considerable disagreement as to whether a supervisor’s performance of rank-and-file work during a strike at the direction of his employer constitutes part of his supervisory or managerial duties protected by section 8(b)(1)(B). Basically the majority’s position is that the Board has stretched section 8(b)(1)(B) to the breaking point, in light of the legislative history of that section and sections 2(8) 4 and 14(a),5 and the Allis-Chalmers 6 case, when it has sought to prohibit the union discipline of these supervisors. I find many defects in the majority’s analysis, and shall deal with the pertinent statutes and legislative history first, and take up the Allis-Chalmers case lastly.
I.
Underlying much of the majority’s criticism of the Board’s decision is the belief that a strike is “totally unrelated” to the collective bargaining process. Thus, the majority argues that even if the union’s discipline here has the effect of making a supervisor pro-union during the strike, it “does not follow that this change -in attitude will affect his performance of his collective bargaining or grievance adjustment functions.” This is because, it is argued, when a supervisor performs rank-and-file work during a strike at the direction of his employer “he is no longer acting as a management representative.” Whereas, when a supervisor performs his normal supervisory work, engages in collective bargaining, or adjustment of grievances, he is clearly acting as a management representative. Since, in the majority’s view, performing struck work during a strike at the request of management is “unrelated” to the performance of his supervisory function, a supervisor will never be forced into the situation of having to serve two masters, as the Board found would be the case — for he “will be serving them at different times.”
The majority’s reasoning ignores the realities of the collective bargaining process. A strike is not “totally unrelated” to the supervisor’s performance of collective bargaining functions. As the Board argued before this court, “the outcome of an economic strike . determines the substance of an agree*304ment between the disputing parties and is thus a far more fundamental dispute, and one with more at stake, than a quarrel over the interpretation of a portion of a previously negotiated agreement or over its application to a given situation or individual.” 7 It is well recognized that “the use of economic pressure by the parties to a labor dispute is not a grudging exception to some policy of completely academic discussion enjoined by the Act; it is part and parcel of the process of collective bargaining.” N. L. R. B. v. Insurance Agents International Union, 361 U.S. 477, 495, 80 S.Ct. 419, 430, 4 L.Ed.2d 454 (1960) (emphasis added). It is readily apparent, therefore, that when supervisors' actions during an economic strike further the interests of their employer, they are performing in a manner which could reasonably be expected from such persons. See Local Union No. 2150, I. B. E. W., 192 NLRB No. 16 (1971). See also, Texas Co. v. N. L. R. B., 198 F.2d 540 (9th Cir. 1952). As management representatives, supervisory personnel may be requested by management to enhance the bargaining position of their employer during a dispute between it and the particular union involved.8 Yet this is the precise activity for which the supervisors in question were disciplined by these unions.
Not only has the majority taken an unrealistic look at the role of a strike in the collective bargaining process, it completely disregards the Labor Board’s assessment of what will be the realistic consequences of union discipline of supervisors during confrontations between the union and the employer. In both these cases the Board relied on its analysis of the same issue in Local Union No. 2150, I. B. E. W., decided the same day as Illinois Bell Telephone, wherein the Board found that
[t]he Union’s fining of the supervisors who were acting in the Employer’s interest in performing the struck work severely jeopardized the relationship between the Employer and its supervisors. Thus, the fines, if found to be lawful, would now permit the Union to drive a wedge between a supervisor and the Employer, thus interfering with the performance of the duties the Employer has a right to expect the supervisor to perform. The Employer could no longer count on the complete and undivided loyalty of those it has selected to act as its collective bargaining agents or to act for it in adjusting grievances. Moreover, such fines clearly interfere with the employer’s control over its representatives.9
The Labor Board has drawn an inference from the evidence before it, concluding that the unions’ discipline of these supervisors will interfere with the performance of their supervisory duties. Such inferences are not to be disturbed by a reviewing court merely because in its own opinion it disagrees with the rightness of the Board’s judgment. Radio Officers’ Union v. N. L. R. B., 347 U.S. 17, 74 S.Ct. 323, 98 L.Ed. 455, 48-50 (1954); Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 488, 490, 71 S.Ct. 456, 95 L.Ed. 456 (1951); N. L. R. B. v. Nevada Consolidated Copper Corp., 316 U.S. 105, 62 S.Ct. 960, 86 L.Ed. 1305 (1942). Rather, as with other findings *305of fact, the proper test is whether the inference is supported by substantial evidence in the record. And under this standard, I see no reason to disagree with the Board’s assessment of the effect of the union discipline upon the supervisor-employer relationship.
Further, the majority embraces a rule which makes the type of work a supervisor performs during a strike the determinative factor in section 8(b)(1)(B) cases involving the legality of union discipline. This distinction makes no sense from the standpoint of the Congressional purpose underlying sections 8(b)(1)(B), 2(3), and 14(a). The Board’s present interpretation of section 8(b)(1)(B) was set out in Local Union No. 2150 I. B. E. W., wherein it quoted from Toledo Blade:
The Board's decision in the San Francisco Mailers case, underscores the import of Section 8(b)(1) (B) as a genera] prohibition of a union’s disciplining supervisor-members for their conduct in the course of representing the interests of their employers. As the Board held, such discipline by a union, even though the employer may have consented to the compulsory union membership of the supervisor under a union-security clause, is an unwarranted “interference with [the] employer’s control over its own representatives,” and deprives the employer of the undivided loyalty of the supervisor to which it is entitled.10
When a union disciplines a supervisor for crossing a picket line to perform rank-and-file work at the request of his employer, that discipline equally interferes with the employer’s control over his representative and equally deprives him of the undivided loyalty of that supervisor as in the case where the discipline was imposed because of the way the supervisor interpreted the collective bargaining agreement or performed his “normal” supervisory duties. Thus, if the Board’s construction of section 8(b)(1)(B) can be sustained, the majority’s distinction of the type of work the supervisor performs during the strike would be without justification.
The Board’s construction of 8(b)(1) (B), as prohibiting union discipline of supervisors for furthering the interests of their employer during disputes between the union and the employer, rests upon the legislative history of that section, and sections 2(3) and 14(a). The Supreme Court has recognized the fact “that labor legislation is peculiarly the product of legislative compromise of strongly held views, Local 1976, Carpenters’ Union v. Labor Board, 357 U.S. 93, 99-100, 78 S.Ct. 1011, 1016-1017, 2 L.Ed.2d 1186, and that legislative history may not be disregarded merely because it is arguable that a provision may unambiguously embrace [or not embrace] conduct called in question. National Woodwork Mfrs. Assn. v. N. L. R. B., 386 U.S. 612, 619-620, 87 S.Ct. 1250, 18 L.Ed.2d 357.”11 When Congress was considering amendments to the National Labor Relations Act in 1947, it was acutely aware of the fact that unions had previously “taken it upon themselves to say that management should not appoint any representative who [was] too strict with the membership of the union,” and through the enactment of section 8(b)(1)(B) it endeavored “to prescribe a remedy in order to prevent such interferences.”12 Although this fact is highly pertinent to an evaluation of the proper scope of section 8(b)(1)(B),. other legislative history surrounding the 1947 amendments must also be considered.
Section 8(b) (1) (B) must not be interpreted in a vacuum, but must be inter-
159 U.S.App.D.C. — 20 *306preted in conjunction with the other 1947 amendments to the N.L.R.A. relating to supervisory personnel.13 The fact that Congress decided to expressly exclude “supervisors” from the statutory definition of “employee” in section 2(3) is highly informative.
Congress was aware of the potential conflict between the obligations of foremen as representatives of their employers, on the one hand, and as union members, on the other. Section 2(3) evidences its intent to make the obligations to the employer paramount. That provision excepts foremen from the protection of the Act. Its purpose was to give the employer a free hand to discharge foremen as a means of ensuring their undivided loyalty, in spite of any union obligations. See H.Rep.No.245, 80th Cong., 1st Sess. 14-17 (1947); S.Rep.No.105, 80th Cong., 1st Sess. 3-5 (1947); L. A. Young Spring & Wire Corp. v. National Labor Relations Board, 1947, 82 U.S.App.D.C. 327, 163 F.2d 905, certiorari denied 1948, 333 U.S. 837, 68 S.Ct. 607, 92 L.Ed. 1121 * * *14
In Meat Cutters we considered this prior analysis of the 1947 legislative history and concluded that “[a] supervisor’s obligations to his union simply cannot detract from the absolute duty, evidenced by section 8(b) (1)(B), which he owes to his employer when exercising his managerial authority.” 15
The majority correctly recognizes that sections 2(3) and 14(a) were expressly enacted to resolve the conflict of loyalties problem resulting from unionization of supervisors. However, it has completely misinterpreted the legislative solution to that problem which Congress enacted in sections 2(3) and 14(a). There is just no support in the language of those sections or in the legislative history for the majority’s interpretation that “Congress effectively gave employers an option” to prohibit unionization thereby ensuring undivided loyalty, or to permit unionization and thereby accept divided loyalty from their supervisors. What Congress did do in sections 2(3) and 14(a) was to solve the conflict of loyalties problem once and for all by taking supervisors completely out of the operation of the Act. Congress provided that there was nothing intended to prevent unionization of supervisors, even in rank-and-file unions, but even if unionized supervisors were to enjoy no protection from the Act. Congress "did not give employers the means to opt for the undivided loyalty of their supervisors — it guaranteed it itself by enacting sections 2(3) and 14(a).
By the terms of sections 2(3), supervisors, as defined in section 2(11),16 are excluded from the statutory definition of “employee”, and thus taken out of the operation of the Act. This was the legislative solution to the conflict of loyalties problem experienced when supervisors unionized — thereby incurring certain rights under the Act and at the same time being subjected to union influence. Congress concluded that supervisors should be considered to be a part of management, and that the only way to guarantee the undivided loyalty of supervisors to their employer was to take them out of the operation and protection of the Act. Thus, the Senate Report, in noting what major *307changes the Taft-Hartley Bill would make in the National Labor Relations Act, stated, “It eliminates the genuine supervisor from the coverage of the act as an employee and makes clear that he should be deemed a part of management.” S. Rep.No.105, 80th Cong., 1st Sess. 3 (1947), in I Legislative History of the Labor Management Relations Act at 409 [hereinafter cited as Legis.Hist.]. Similarly, the House Report noted that “[supervisors are management people,” and concluded that

Congress must exclude foremen from the operation of the Labor Act, not only when they organize into unions of the rank and file and into unions affiliated with those of the rank and file, but also when they organize into unions that claim to be independent of the unions of the rank and file.

H.R.Rep.No.245, 80th Cong., 1st Sess. 15-16 (1947), in I Legis.Hist. at 306-307 (emphasis in original). The legislative understanding was that even if supervisors organized, they were to be considered “management people” outside the operation of the act.
The explanatory comments of committee members also support this interpretation. Senator Taft explained:
It is felt very strongly by management that foremen are part of management ; that it is impossible to manage a plant unless the foremen are wholly- loyal to the management. We tried various inbetween steps, but the general conclusion was that they must either be a part of management or a part of the employees. It was proposed that there be separate foremen’s union not affiliated with the men’s unions, but it was found that that was almost impossible; that there was always an affiliation of some sort; that foremen, in order to be successful in a strike, must have the support of the employees’ union. A plant can promote other men to be foremen if necessary. The tie-up with the employees is inevitable. The committee felt that foremen either had to be a part of management and not have any rights under the Wagner Act, or be treated entirely as employees, and it was felt that the latter course would result in the complete disruption of discipline and productivity in the factories of the United States.
93 Cong.Rec. 3952 (1947), in II Legis. Hist, at 1008-1009 (emphasis added). Likewise, Sen. Ball commented:
The committee took the position that foremen are an essential and integral part of management, and that to compel management to bargain with itself, so to speak, by dividing the loyalties of foremen between the union and the employer, simply did not make sense, and inevitably would prove harmful to the free-enterprise system. It might be stated that both the House and Senate bills deal with that subject in substantially the same way.
93 Cong.Rec. 5146 (1947), in II Legis. Hist, at 1496. See also, 93 Cong.Rec. A2012-13 (1947) (remarks of Rep. Meade), in I Legis.Hist. at 868-69; 93 Cong.Rec. 4411 (1947) (remarks of Sen. Smith), in II Legis.Hist. at 1148; 93 Cong.Rec. 4260 (1947) (remarks of Sen. Ellender), in II Legis.Hist. 1064-65.
The majority finds its option argument in the language and legislative history of section 14(a). Of course, the legislative history of that section is intimately bound up in that of section 2(3), and cannot be looked at separately.17 The legislative history clearly indicates that section 14(a) was intended to do nothing more than make clear that an employer could not be compelled to treat his supervisors like other statutory “employees,” even if they remained in the union. This follows directly from the exclusion of supervisors from the definition of “employee” in section 2(3). *308There is just nothing in the legislative history to indicate that Congress assumed that if an employer permitted his supervisors to remain in the union, he thereby impliedly accepted their dual loyalty.
What is eminently lucid from the legislative history is that Congress thought it was providing that even if a supervisor remained in a union, he had no protection or coverage under the act, and had to rely solely on the benevolence of his employer.' Thus, the House Report states, “The bill does not forbid these people [i. e., supervisors] to organize. It merely leaves their organizing and bargaining activities outside the provisions of the act.” H.R.Rep.No.245, 80th Cong., 1st Sess. 23 (1947), in I Legis. Hist, at 314. See also, S.Rep.No.105, 80th Cong., 1st Sess. 5 (1947), in I Leg-is.Hist. at 411; S.Min.Rep.No.105, pt. 2, 80th Cong., 1st Sess. 39 (1947), in I Legis.Hist. at 501. Again, the remarks of the committee are informative. For example, Rep. Hartley noted, “This bill also exempts supervisors from the compulsory features of the National Labor Relations Act. In other words, this bill does not bar them from organizing but they cannot obtain the benefits of the act.” 93 Cong.Rec. 3533 (1947), in I Legis.Hist. at 613. See also, 93 Cong. Rec. 3952 (1947) (remarks of Sen. Taft), in II Legis.Hist. at 1008.
The fact that section 14(a) also provides that “Nothing herein shall prohibit any individual employed as a supervisor from becoming or remaining a member of a labor organization” does not in any way support the majority’s option argument. This statement was not intended to “expressly [provide] that foremen could unionize” at the employer’s will, as the majority argues, for there was nothing in the 1947 Amendments which would have ^prevented such unionization.18 The statement was without material effect, and “was included presumably out of an abundance of caution.” H.Conf.Rep.No.510, 80th Cong., 1st Sess. 60 (1947), in I Legis.Hist. at 564.19 This almost superfluous provision obviously cannot legitimately serve as a cornerstone for any interpretation of the legislative solution to the conflict of loyalties problem enacted by the 80th Congress.
The majority maintains that the case law has always assumed that once an employer permits his supervisors to join unions, he can no longer claim their undivided loyalty in disputes with the union. Yet the cases it cites for this proposition all pre-date the Board’s decision in Oakland Mailers, wherein the Board faced the issue of union discipline of supervisors for the first time and admittedly expanded the interpretation of section 8(b)(1)(B).20 The cases since Oakland Mailers indicate that merely because an employer may have consented to the compulsory union membership of his supervisors under a union-security provision does not negate his right to the full protection of section 8(b)(1) (B). See Meat Cutters Union Local 81 v. N. L. R. B., 147 U.S.App.D. C. 375, 458 F.2d 794 (1972); Toledo Locals Nos. 15-P and 272, 175 NLRB 1072, *3091080 (1969), enfd., 437 F.2d 55 (6th Cir. 1971); Local Union No. 2150, I. B. E. W., 192 NLRB No. 16, slip op. at 5 (1971). And in Meat Cutters we specifically rejected the union’s argument that section 14(a) expressed an intent to subject supervisor/members to the full control of the union, concluding that it is readily apparent “when all the relevant 1947 amendments to the Act are considered in concert, that Congress did not intend thereby to allow unions to subvert the ‘undivided loyalty’ it clearly believed such managerial personnel owe to their respective employers.” 21
In my view the Board’s interpretation of section 8(b)(1)(B) as proscribing union discipline of supervisors for furthering the interests of their employer by performing struck work expressly at his request does not stretch that section to the breaking point, but is fully justified in light of the legislative history and the other sections dealing with supervisors.
III.
The majority attempts to draw significant support for its construction of section 8(b)(1)(B) from Allis-Chalmers,22 which it characterizes as “indistinguishable from these cases.” It is my view that a close analysis of Allis-Chalmers and Scofield23 reveals nothing which would relieve the unions from responsibility under section 8(b)(1)(B) for these fines. First, it is vitally important to remember that Allis-Chalmers involved section 8(b)(1)(A),24 not 8(b)(1)(B).25 While both contain the common language “to restrain or coerce,” the two provisions protect completely different interests in quite different ways. Section 8(b)(1)(A) was only intended to impose some slight controls upon the union-employee relationship, and the legislative history makes clear that Congress did not intend extensive regulation of the internal union-employee/member relationship. See N. L. R. B. v. The Boeing Co., 412 U.S. 67, 93 S.Ct. 1952, 36 L.Ed.2d 752 (1973); N. L. R. B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175, 183-195, 87 S.Ct. 2001, 18 L.Ed.2d 1123 (1967). See also, National Maritime Union, 78 NLRB 971, 982-987 (1948), enfd. 175 F.2d 686 (2d Cir. 1949), cert. denied, 338 U.S. 954, 70 S. Ct. 492, 94 L.Ed. 589 (1950). Section 8(b)(1)(B), on the other hand, was intended to regulate the external union-employer relationship. No amount of union coercion or interference with an employer’s selection or control of his representatives for the purpose of collective bargaining or adjustment of grievances was permitted.
Second, in upholding the union fines in Allis-Chalmers and Scofield, while the Supreme Court did not rely upon the express language of the proviso to section 8(b)(1)(A),26 as the Labor Board had originally done in Minneapolis Star and Tribune Co., 109 NLRB 727 (1954), it did draw “cogent support” for its decision from it.27 See N. L. R. B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175, 191-192, 87 S.Ct. 2001, 18 L.Ed.2d 1123 *310(1967); Scofield v. N. L. R. B., 394 U.S. 423, 428, 89 S.Ct. 1154, 22 L.Ed.2d 385 (1969). See also, Gould, Some Limitations Upon Union Discipline Under the National Labor Relations Act; The Radiations of Allis-Chalmers, 1970 Duke L. J. 1067, 1128 (1970). The applicability of that proviso, however, is clearly limited to section 8(b)(1)(A). It is not a part of section 8(b)(1)(B), which directly regulates only the union-employer relationship.28 Therefore, to the extent that Allis-Chalmers and Scofield draw “cogent support” from that proviso for their holdings, that rationale cannot lend support to disciplining “supervisors” where the cases arise under section 8(b)(1)(B).
In the majority’s' view the “one thing that is clear” from Allis-Chalmers is that there is no overriding policy of the labor laws which prohibits reasonable union fines levied against its members who cross a lawful picket line to perform rank-and-file struck work. A union has a right to assure solidarity in its ranks by imposing fines to prevent strike breaking by its members. This reasoning, the majority argues, is directly applicable to the situation here. The defect in this argument is that it fails to recognize the fundamental distinction which Congress made between employees and supervisors, even if the latter were members of a union. In Al-Us-Chalmers the Court was faced only with the situation of union discipline of employ ee/me mbers. Thus, the Court there began by noting that
National labor policy has been built on the premise that by pooling their economic strength and acting through a labor organization freely chosen by the majority, the employees of an appropriate unit have the most effective means of bargaining for improvements in wages, hours, and working conditions. . . . The employee •may disagree with many of the union decisions but is bound by them. “The majority rule concept is today unquestionably at the center of our federal labor policy.” 29
It was in this context that the Court proceeded to acknowledge the importance of a union’s power to discipline its members to protect against erosion of its status. “The power to fine or expel a strikebreaker ‘is essential if the union is to be an effective bargaining agent.’ ” 30
In contrast, in the instant cases we are confronted with union discipline of supervisor members, which Congress said in the Taft-Hartley amendments were to be “deemed a part of management.”31 It was largely for the reason that because a usual union member is subservient to the will of the majority, Congress took supervisors out of the operation of the Act — to make them subservient to the will of the employer and not the union.32 Certainly management has an equal right under our federal labor policy to promote strike solidarity among its supervisory personnel as does a union to promote solidarity from its *311members.33 Where these two rights clash, as they do here, the legislative pronouncements of sections 2(3), 14(a) and 8(b)(1)(B) indicate to me that the interest of the employer in having loyal supervisors under his control must prevail.
Further, as the majority acknowledges, Supreme Court decisions subsequent to Allis-Chalmers have emphasized that the Allis-Chalmers rationale only permits “a union * * * to enforce a properly adopted rule which reflects a legitimate union interest [and] impairs no policy Congress has imbedded in the labor laws.” Scofield v. N. L. R. B., 394 U.S. 423, 430, 89 S.Ct. 1154, 1155, 22 L. Ed.2d 385 (1969) (emphasis added), and see 394 U.S. at 429, 432, 89 S.Ct. 1154. See N. L. R. B. v. The Boeing Co., 412 U.S. 67, 93 S.Ct. 1952, 36 L.Ed.2d 752 (1973); N. L. R. B. v. Marine Workers, 391 U.S. 418, 88 S.Ct. 1717, 20 L.Ed.2d 706 (1968); Booster Lodge No. 405, Int. Assn, of Machinists v. N. L. R. B., 148 U.S.App.D.C. 119, 126, 459 F.2d 1143, 1150 (1972), aff’d in part, 412 U.S. 84, 93 S.Ct. 1961, 36 L.Ed.2d 764 (U.S. May 21, 1973).34 And, as previously developed, sections 2(3), 14(a) and 8(b)(1)(B) do embody such a congressional policy — to ensure the undivided loyalty of supervisors to their employer without interference from unions — which would be impaired by these disciplinary fines. Whenever union action has the effect of impermissibly inhibiting an employer with respect to his choice of loyal representatives it is apparent that an express federal labor policy is being violated, and it necessarily follows that the rationale underlying Allis-Chalmers and Scofield cannot be availed to nullify the section 8(b)(1)(B) violation.

. 29 U.S.C. § 158(b)(1)(B) (1970) provides :
It shall be an unfair labor practice for a labor organization or its agents—
(1) to restrain or coerce * * * (B) an emploj'er in the selection of his representatives for the purposes of collective bargaining or the adjustment of grievances.


. San Francisco-Oakland Mailers’ Union No. 18, 172 NLRB 2173 (1968).


. Id. (emphasis added). See New Mexico District Council of Carpenters, 177 NLRB 500 (1969), enfd., 454 F.2d 1116 (10th Cir. 1972).


. 29 U.S.C. § 152(3) (1970) provides:
(3) The term “employee” shall include any emjjloyee, and shall not be limited to the employees of a particular employer, unless this subchapter explicitly states otherwise, and shall include any individual whose work has ceased as a consequence of, or in connection with, any current labor dispute or because of any unfair labor practice, and who has not obtained any other regular and substantially equivalent employment, but shall not include any individual employed as an agricultural laborer, or in the domestic service of any family or person at his home, or any individual employed by his parent or spouse, or any individual having the status of an independent contractor, or any individual employed as a supervisor, or any individual employed by an employer subject to the Railway Labor Act, as amended from time to time, or by any other person who is not an employer as herein defined.


. 29 U.S.C. § 164(a) (1970) provides:
(a) Nothing herein shall prohibit any individual employed as a supervisor from becoming or remaining a member of a labor organization, but no employer subject to this subehapter shall be compelled to deem individuals defined herein as supervisors as employees for the purpose of any law, either national or local, relating to collective bargaining.


. N.L.R.B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175, 87 S.Ct. 2001, 18 L.Ed.2d 1123 (1967)


. Brief for the National Labor Relations Board at 15-16.


. There is no question that supervisors enhance the bargaining position of their employer when they perform rank-and-file work during a strike, since their actions reduce the severity of the economic pressure borne by their employer as a result of the work stoppage.


. Local Union No. 2150, I.B.E.W., 192 NLRB No. 16, slip op. at 6-7 (1971) (emphasis added). See New Mexico District Council of Carpenters, 177 NLRB 500, 502 (1969), enfd., 454 F.2d 1116 (10th Cir. 1972) ; Meat Cutters Local Union No. 81 v. N.L.R.B., 147 U.S.App. D.C. 375, 379-380, 458 F.2d 794, 798-799 (1972) ; N.L.R.B. v. Locals Nos. 15-P and 272, Lithographers, 437 F.2d 55, 57 (6th Cir. 1971) ; N.L.R.B. v. Sheet Metal Workers, Local 49, 430 F.2d 1348, 1349 (10th Cir. 1970).


. Local Union No. 2150, I.B.E.W., 192 NLRB No. 16, slip op. at 5 (1971).


. N.L.R.B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175, 179, 87 S.Ct. 2001, 2006, 18 L.Ed.2d 1123 (1967).


.93 Cong.Ree. 4266 (1947) (remarks of Sen. Ellender), in II Legislative History of the Labor Management Relations Act, 1947 at 1077.


. See sections 2(3), 2(11) and 14(a), 29 U.S.C. §§ 152(3), 152(11) and 164(a) (1970).


. Carpenters Dist. Council of Milwaukee v. N.L.R.B., 107 U.S.App.D.C. 55, 57, 274 F.2d 564, 566 (1959) (emphasis added).


. Meat Cutters Union Local 81 v. N.L.R.B., 147 U.S.App.D.C. 375, 381, 458 F.2d 794, 800 (1972).


. 29 U.S.C. § 152(11) (1970) provides:
The term “supervisor” means any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.


. See, e. g., S.Rep. No. 105, 80th Cong., 1st Sess. 5 (1947), in Í Legis.Hist. at 411; Meat Cutters Local Union No. 81 v. N.L.R.B., 147 U.S.App.D.C. 375, 380-381, 458 F.2d 794, 799-800 (1972).


. S.Rep. No. 105, 80th Cong., 1st Sess. 28 (1947), in I Legis.Hist. at 434 states, “Section 14: This is a new section which makes it clear that the amendments to the act do not prohibit supervisors from joining unions, but that it is contrary to national policy for other Federal or State agencies to compel employers who are subject to the National Board to treat supervisors as employees for the purpose of collective bargaining or ■ organizational activity” (emphasis added).


. The legislative history contains a number of references to the fact that there was no intent to prevent unionization of supervisors, but merely to take them out of the operation of the Act — thus leaving them only with self-help protections. See pp. 1178, 1179, supra.


.The Board informed us at oral argument, and my own research has not contradicted their assertion, that Oakland Mailers was the first case in which it faced the issue of the extent to which section 8(b) (1) (B) prevents union discipline of supervisors/members for performing managerial duties.


. 147 U.S.App.D.C. at 381, 458 F.2d at 800.


. 388 U.S. 175, 87 S.Ct. 2001, 18 L.Ed. 2d 1123 (1967).


. 394 U.S. 423, 89 S.Ct. 1154, 22 L.Ed. 2d 385 (1969).


. 29 U.S.C. § 158(b)(1)(A) (1970) provides :
(b) It shall be an unfair labor practice for a labor organization or its agents—
(1) to restrain or coerce (A) employees in the exercise of the rights guaranteed in section 157 of this title: Provided, That this paragraph shall not impair the right of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership therein;


. See note 1, supra.


. See note 24, supra.


. Compare Booster Lodge No. 405, Int. Assn, of Machinists v. N.L.R.B., 148 U.S. App.D.C. 119, 125, 459 F.2d 1143, 1149 (1972), aff’d in part, 412 U.S. 84, 93 S.Ct. 1961, 36 L.Ed.2d 764 (1973) with Meat Cutters Union Local 21 v. N.L.R.B., 147 U.S.App.D.C. 375, 381, 458 F.2d 794, 800 (1972).


. Bee San Francisco-Oakland Mailers’ Union No. 18, International Typographical Union, 172 NLRB 2173 (1968) ; Price v. N.L.R.B., 373 F.2d 443, 446 (9th Cir. 1967), cert. denied, 392 U.S. 904, 88 S.Ct. 2051, 20 L.Ed.2d 1363 (1968) ; Meat Cutters Union Local 81 v. N.L.R.B., 147 U.S.App.D.C. 375, 381-382, 458 F.2d 794, 800-801 (1972). See also II Legis.Hist. at 1139, 1141, and 1200.


. 388 U.S. at 180, 87 S.Ct. at 2006 (footnote omitted).


. N.L.R.B. v. Marine Workers, 391 U.S. 418, 423, 88 S.Ct. 1717, 1721, 20 L.Ed.2d 706 (1968) quoting from N.L.R.B. v. Allis-Chalmers Mfg. Co., 388 U.S. 175, 181, 87 S.Ct. 2001, 18 L.Ed.2d 1123 (1967).


. S.Rep. No. 105, 80th Cong., 1st Sess. 3 (1947), in I Legis.Hist. at 409.


. Bee majority opinion at 1164, supra.


. The Senate Report indicates that in exempting supervisors from the operation of the Act, Congress was concerned about restoring some semblance of a balance of collective bargaining power between unions and employers. The Report found that the organization of supervisors with the resulting rights under the National Labor Relations Act “probably more than any other single factor ha[d] upset any veal balance of power in the collecting-bargaining process . . . .” S.Rep. No. 105, 80th Cong., 1st Sess. 3 (1947), in I Legis.Hist. at 409.


. See also, N.L.R.B. v. International Molders and Allied Workers Union, 442 F.2d 92, 94 (7th Cir. 1971).